            Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________

BILWIN DEVELOPMENT AFFILIATES LLC,
                                                                   COMPLAINT
                                     Plaintiff,
                                                                   Civil Action No.: 7:20-cv-3092
                      vs.
                                                                   TRIAL BY JURY DEMANDED
REVLON CONSUMER PRODUCTS CORPORATION and
REVLON, INC.,

                              Defendants.
_______________________________________________

       Plaintiff Bilwin Development Affiliates LLC (“Plaintiff” or “Bilwin”), by its attorneys,

KNAUF SHAW LLP, for its Complaint, alleges as follows:

                                      INTRODUCTION

       1.       In this action, Plaintiff complains that Defendants Revlon, Inc. and Revlon

Consumer Products Corporation (collectively “Revlon” or “Defendants”) should be required to

contribute towards the cost of past and future investigation, removal, and remedial activities

(together “Environmental Response”) to address soil, groundwater, and soil vapor contamination

(the “Contamination”) associated with chlorinated fluorocarbons dichlorodifluoromethane (a/k/a

Freon 12), 1, 2-dichlorotetrafluoroethane (a/k/a Freon 114), trichlorofluoromethane (a/k/a Freon

11), trichlorotrifluoroethane (a/k/a Freon 113), and other substances deemed to be hazardous (the

“Hazardous Substances”) by the State of New York and by the United States Environmental

Protection Agency (“EPA”) contained in waste products disposed by Revlon (the “Revlon Waste”)

in and around the property located at 109-125 Marbledale Road in the Village of Tuckahoe

(“Village”), County of Westchester, and State of New York (the “Property”).
            Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 2 of 24



       2.       The Village operated a landfill at the Property, known as the Former Marble Quarry

Landfill, from approximately 1958 to 1978 (“Landfill”).

       3.       Defendants and/or their predecessors, successors, and assigns, operated and/or

arranged for disposal (the “Disposal”) of Revlon Waste containing Hazardous Substances in the

Landfill by contract, agreement, or otherwise resulting in the Contamination.

       4.       The Revlon Waste disposed at the Landfill included, but was not limited to

consumer products, including but not limited to numerous cans of Mitchum antiperspirant,

deodorant, inhalers, and other products containing Freon 12, Freon 114, Freon 11, Freon 113, and

other Hazardous Substances.

       5.       The product containers constituting the Revlon Waste bore the name of

predecessor, successor or assign corporate entities of Revlon.

       6.       The Contamination caused by the Disposal of the Revlon Waste caused most of

Plaintiff’s costs to investigate and remediate the Property.

       7.       Plaintiff brings a claim for contribution under § 113(f), or in the alternative § 107(a)

of the Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”),

42 U.S.C. §§ 9607(a) and 9613(f), inter alia, to recover its environmental response costs for

investigating and remediating the Contamination at the Property.

       8.       Plaintiff also brings a claim under the Resource Conservation and Recovery Act

(“RCRA”), 42 U.S.C. § 6972(a)(1)(B) against Revlon, as a generator of the Revlon Waste and/or

an operator of the Landfill at the time of the Disposal, for the Disposal of Revlon Waste, which

continues to present an imminent and substantial endangerment to health or the environment since

the Contamination associated with the Revlon Waste could not all be removed from the Property,




                                                   2
            Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 3 of 24



and the associated soil vapor Contamination resulting from the Disposal of the Revlon Waste at

the Property must continue to be managed through engineering controls in perpetuity.

       9.       Plaintiff also brings claims under state law, common law, and equitable theories.

       10.      As a result, for the purposes of facilitating a final remedial action, Plaintiff seeks

fair and equitable response costs, property damages, injunctive relief, a declaratory judgment, and

other relief due to the Contamination resulting from the operation of and/or arrangement for

Disposal by Defendants and/or their predecessors, successors, and assigns of the Revlon Waste.

                                             PARTIES

       11.      Bilwin Development Affiliates LLC is a New York State limited liability company

with a designated service address of 365 White Plains Road, Eastchester, New York 10709.

       12.      Revlon Consumer Products Corporation is a Delaware corporation doing business

in the State of New York with a principal executive office located at 1 New York Plaza, New York,

New York 10004.

       13.      Revlon, Inc. is a Delaware corporation doing business in the State of New York

with a principal executive office located at 1 New York Plaza, New York, New York 10004.

                                        THE PROPERTY

       14.      The Property was historically used as an industrial marble quarry.

       15.      The marble quarry extended beyond the footprint of the Property.

       16.      The approximately 3.45 acre “Property” consists of two adjacent tax parcels (Tax

Parcel## 35-1-1.A-E and 35-1-1.A-T) with a collective property address of 109-125 Marbledale

Road, Tuckahoe, New York. See Tax Parcel Map of the Property attached as Exhibit “A.”

       17.      In or about 1958, the quarry, which included the Property, closed and the Property

owner Woodbine Holding Co., Inc. entered into a long term lease agreement with the Village



                                                  3
          Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 4 of 24



allowing the Village to operate the former quarry as a municipal landfill from 1958 to at least

1973. See Exhibit “B” Lease.

        18.     Upon information and belief the Village operated the Landfill from 1958 when the

lease was signed until 1978, when Ardmar Realty Company (later known as Ardmar Realty Co.,

LLC and hereinafter “Ardmar”) purchased the Property, paved it, and began using it for auto

parking, and subsequently as an auto repair, car storage, and auto sales and service facility.

        19.     From 1978 to 1994, the Property was used as a parking lot, and temporarily for auto

repair by Ardmar, however, since about 1994, the Property remained vacant and abandoned.

        20.     The only structures on the Property from 1994 to 2014 were two small, abandoned

storage/office trailers.

        21.     Plaintiff became interested in acquiring the Property in late 2012 / early 2013 in

order to develop a Marriott hotel and restaurant.

        22.     At that time, Plaintiff was provided with a copy of a 1999 signed statement from

the Village Highway Commissioner who stated that he observed that only ashes, empty containers,

paper, stone, leaves and dirt were placed in the Landfill (“Village Statement”). See the Village

Statement attached as Exhibit “C.”

        23.     In reliance upon the Village Statement, Plaintiff began to spend money to satisfy

environmental due diligence requirements before acquiring the Property, and hired environmental

consulting firm HydroEnvironmental Solutions, Inc. (“HES”).

        24.     Due to the historic industrial use of the property, including the Landfill and

automobile repair uses, a Phase II Environmental Site Assessment (“ESA”) was performed by

HES first on the southern, more accessible portion of the Property to determine if contamination

was present from these already known recognized environmental conditions (RECs).



                                                    4
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 5 of 24



       25.     The results of the ESA were summarized in a Phase II Environmental Site

Assessment Report dated June 13, 2013 (“June 2013 Phase II Report”), which revealed

contaminants believed to be related to the known RECs, including semi-volatile organic chemicals

and metals that could have resulted from ash fill and volatile organic compounds that could have

resulted from the prior automobile repair use.

       26.     Subsequent to the June 2013 Phase II ESA, Plaintiff obtained a Phase I ESA for the

Property dated September 3, 2013 (“September 2013 Phase I Report”) to satisfy CERCLA’s bona

fide prospective purchaser defense pursuant to CERCLA § 101(40), 42 U.S.C.A. § 9601(40) and

for purposes of submitting a New York State Brownfield Cleanup Program (“BCP”) Application

before acquiring the Property.

       27.     Between October and December 2013, a Supplemental Phase II ESA was

performed by HES to investigate the northern portion of the Property, which was not previously

included in the June 2013 Phase II ESA, and was documented in a Supplemental Phase II ESA

Report dated January 2014 (“January 2014 Supplemental Phase II ESA Report”).

       28.     Therefore, the Plaintiff satisfied the all appropriate inquiry requirements before

submitting its BCP Application, on January 27, 2014, to the New York State Department of

Environmental Conservation (“NYSDEC”) to enter the Property into the BCP.

       29.     The NYSDEC issued a Letter of Incomplete Application to the Plaintiff on

February 11, 2014 and on February 21, 2014 a revised BCP Application satisfying all of the

NYSDEC comments was resubmitted.

       30.     All of the environmental reports submitted with the BCP Application and the

application itself clarified that the Plaintiff was a prospective purchaser with no role in the

Contamination of the Site.



                                                 5
           Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 6 of 24



         31.      On April 30, 2014, Plaintiff entered into a Brownfield Cleanup Agreement

(“BCA”) with the NYSDEC, which deemed the Plaintiff an eligible “Volunteer” as defined in New

York State Environmental Conservation Law (“ECL”) Section 1045(b)(1) 1 and the Property

eligible for participation in the BCP. See the BCA attached as Exhibit “D.”

                                  THE REMEDIAL INVESTIGATION

         32.      The Plaintiff, as stated in the BCP Application documents and response to

NYSDEC comments, planned to remediate the Property through a Track 4 remedial program,

pursuant to ECL §27-1415(4), consisting of a source area or “hot spot” removal remedy and

construction of a remedial cover system or “cap” of the Landfill meeting commercial use standards

by the construction of a multi-story hotel and restaurant (the “Project”).

         33.      At the time the BCA was executed, Plaintiff anticipated that the Project would be

completed by May 2015.

         34.      While there was some volatile organic compound (“VOC”) contamination in the

groundwater, believed at the time to be the result of former auto repair operations, the extent of

the soil vapor Contamination was not known despite the extensive Phase II ESA and supplemental

environmental investigation work performed by HES.

         35.      Plaintiff acquired the Property from Ardmar on June 17, 2014 and the BCA was

amended on June 28, 2016 to change the Property ownership information. See Exhibit “E,” BCA

Amendment and Deed.


1
          A “Volunteer” is defined in ECL §27-1405(b)(1) as “an applicant other than a participant, including
without limitation a person whose liability arises solely as a result of such person’s ownership or operation of or
involvement with the site subsequent to the disposal or discharge of contaminants, provided however, such person
exercises appropriate care with respect to contamination found at the facility by taking reasonable steps to:
      (i) stop any continuing release;
      (ii) prevent any threatened future release; and
      (iii) prevent or limit human, environmental, or natural resource exposure to any previously released
contamination.”


                                                          6
           Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 7 of 24



        36.      After the Property was admitted into the BCP, the NYSDEC and the New York

State Department of Health (“NYSDOH”) required a Remedial Investigation (“RI”) of the

Property, which included a number of additional subsurface investigations.

        37.      HES performed the RI during most of 2015 in accordance with an approved

Remedial Investigation Work Plan (“RIWP”) dated November 7, 2014 and approved by the

NYSDEC on February 6, 2015.

        38.      The results of the RI were documented in a Remedial Investigation Report (“RIR”),

dated January 15, 2016, prepared by HES.

        39.      HES then prepared a work plan called the Remedial Action Work Plan (“RAWP”),

which was approved in July 2016. See Final RAWP (narrative only), attached hereto as Exhibit

“F.”

        40.      The RI analytical results summarized in the RAWP described the Contamination in

the surface soil/fill, subsurface soil, groundwater and soil vapor.

        41.      The surface samples collected from locations inside the Property boundaries at

depths between 0 and 0.17 feet below grade identified the presence of semi-volatile organic

compounds (“SVOCs”), specifically polycyclic aromatic hydrocarbons (“PAHs”), and metals at

concentrations that exceeded the NYSDEC’s Commercial Soil Cleanup Objectives (“CSCOs”)

codified at 6 N.Y.C.R.R. Part 375-6.8(a). See Exhibit F, §2.1.1.

        42.      These contaminants were associated with the ash disposed on the Property in the

historic fill.

        43.      The analytical results of the subsurface soil collected from locations inside the

Property boundaries identified the presence of petroleum-related VOCs, SVOCs, polychlorinated

biphenyls (“PCBs”), and metals at concentrations above the CSCOs. See Exhibit F, §2.1.2.



                                                  7
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 8 of 24



        44.    Soil vapor samples collected from inside the Property boundaries detected VOCs,

including those associated with solvents and various Freons, including 1,1,2,2-tetrachloroethane

(a/k/a R-130), 1,1-dichloroethene and dichlorodifluoromethane (Freon 12); these vapor detections

were numerous across the Property, necessitating mitigation of the potential for vapor intrusion.

However, the origin of these substances was still unknown since the Village has indicated that the

Landfill was only used for ashes, paper, dirt, stone, and yard waste. See Exhibit C and Exhibit F,

§2.2.

        45.    Groundwater samples collected from inside the Property boundaries contained

VOCs, SVOCs, and pesticides above NYSDEC Ambient Water Quality Standards (“AWQS”), but

again the source of this groundwater contamination was not known. See Exhibit F, §2.3.

        46.    NYSDEC and NYSDOH determined the Property posed a significant threat to

human health and the environment due primarily to the very high concentrations of Freon 12,

Freon 114, Freon 11, and Freon 113 in soil vapor samples collected on-site closest to off-site

buildings at the eastern Property boundary and migrating off-site. See October 28, 2015 DEC

Letter in Exhibit “G” hereinafter referred to as the “Significant Threat Letter,” the March 2016

Fact Sheet, attached hereto as Exhibit “H,” and July 2016 Decision Document prepared by

NYSDOH and NYSDEC and issued to the public, attached hereto as Exhibit “I”.

        47.    The Decision Document stated that only 1,264 cubic yards of waste was projected

to require off-site disposal. See Exhibit I.

        48.    The RAWP was approved on July 18, 2016.

        49.    Part of the approved remedy in the RAWP included design and construction of sub-

slab depressurization systems (SSDS) in on-site buildings, and a site-wide soil vapor extraction

(SVE) system to remove volatile organic compound (VOC) vapors from subsurface soil.



                                                8
           Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 9 of 24



       50.       However, despite RAWP approval, which typically allows the remediation to

commence, the NYSDEC and NYSDOH required a Supplemental Environmental Investigation

(SEI), performed from September through December 2016, to more fully characterize the nature

and extent of Contamination at the Property, evaluate the extent and composition of the fill

material, and the hydrogeologic characteristics (i.e., groundwater flow direction, hydraulic

gradient in bedrock and overburden aquifers beneath the site) of the Property and groundwater

quality.

       51.       The SEI included the following environmental work:

             •   Installation of forty-nine (49) soil pre-characterization borings: five (5) deep
                 borings and forty-four (44) shallow borings;
             •   Collection and analysis of fifty-five (55) subsurface soil samples;
             •   Installation and sampling of six (6) monitoring wells, three shallow overburden
                 wells and three deep bedrock wells; and
             •   Installation and sampling of four (4) Soil Vapor Extraction (SVE) wells and SVE
                 Pilot Testing.

       52.       In addition to oversight by the state agencies, the Village was under pressure from

members of the community, who had demanded multiple public meetings to review the ongoing

investigation results and were convinced they were all being exposed to soil vapor contamination

at great distances from the Property.

       53.       Plaintiff had to pay, at great expense, for the Village to have consultants and

counsel overseeing all of the work done at the Property due to the heightened level of public

concerns related to soil vapor intrusion in the off-site properties.

       54.       As a result of the utter fear in the community that remediation through source

removal was going to cause exposure, the Village’s consultant required Plaintiff and its consultant

HES to prepare a scope of work for the planned remedial work. The first scope of work was not

approved until February 17, 2017. See Exhibit “J.”


                                                  9
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 10 of 24



                    THE REMEDIATION AND THE REVLON WASTE

       55.     Finally, after many years of investigation, the actual remediation work commenced

in mid-February 2017.

       56.     Between February 15 – February 17,            2017, during the Plaintiff’s newly

commenced remediation work on the Property in compliance with the requirements of the BCP,

Plaintiff’s consultants uncovered the first area of Revlon Waste on the Property, including but not

limited to, hundreds of crushed and intact Mitchum antiperspirant and inhaler aerosol cans (the

“Cans”). See Logbook and Photos, attached hereto as Exhibit “K.”

       57.     Upon information and belief, Mitchum is a brand of Defendants’ and/or

Defendants’ predecessor.

       58.     Upon information and belief, certain Freons were present in the Defendants’ and/or

Defendants’ predecessor’s products during the time period the Landfill was in operation from

1958-1978.

       59.     The Cans were found in the same location where a prior subsurface soil vapor

investigation found high levels of Freon-12, Freon-114, Freon-11, and Freon-113 close to the off-

site building at 125 Marbledale, where the NYSDEC and NYSDOH had already determined the

potential existed for vapor intrusion impacts into this and other off-site buildings. See Exhibits G-

I.

       60.     On or about February 23, 2017, Plaintiff’s counsel sent Defendants a Notice of

Intent to Pursue Federal Civil Action under RCRA, and Seven Day Notice of Right to Inspect and

Sample Hazardous Substances (the “Notice”), informing Defendants that this Contamination and

Disposal may have caused an imminent and substantial endangerment to health or the environment




                                                 10
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 11 of 24



at the Property. See Notice Letter with Mailing Receipts, attached hereto as Exhibit “L”, including

the DOH Significant Threat Letter.

       61.     On or about March 1, 2017, Defendants’ counsel responded to the Notice, where

Revlon expressed interest in viewing the evidence at the Property, but requested more time to do

so. See March 1, 2017 Letter, attached hereto as Exhibit “M.”

       62.     On or about March 10, 2017, Revlon’s environmental consultant visited the

Property, but upon information and belief, despite being given unrestricted access to the Property

to conduct whatever investigation or sampling it deemed appropriate, Revlon’s consultants left

without taking any samples and opted instead for field observations and collecting photoionization

detector readings.

       63.     On or about March 15, 2017, Defendants’ counsel sent a supplemental response

letter to the Notice, where counsel contested Plaintiff’s assertion that the Property may pose an

imminent and substantial endangerment to health or the environment. See March 15, 2017 Letter,

attached hereto as Exhibit “N.”

       64.     On or about March 22, 2017, Plaintiff’s counsel sent a reply letter to Defendants’

counsel, requesting that Revlon pay for the disposal of the Cans at the Property and notifying

Defendants’ counsel of the finding of an additional area of Cans on the Property. See March 22,

2017 Letter, attached hereto as Exhibit “O.”

       65.     On or about March 24, 2017, Defendants’ counsel sent a reply letter to Plaintiff’s

counsel, refusing to pay for the disposal costs of the Cans and requesting all construction activities

at the Property to cease. See March 24, 2017 Letter, attached hereto as Exhibit “P.”

       66.     On March 7, 2017, intact Cans that were excavated were sent by Plaintiff to a

laboratory for sampling and the contents of the Cans were consistent with the Freon Contamination



                                                 11
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 12 of 24



found in the Landfill’s groundwater and soil vapor. See Exhibit “Q” March 2017 Laboratory

Data.

        67.    On or about April 20, 2017, after giving Revlon’s consultant the opportunity to take

split samples in a newly discovered area of Cans and associated soil, split samples were collected

and the results revealed Freon Contamination in soil in the immediate vicinity of the Cans. See

Exhibit “R” April 2017 Laboratory Data.

        68.    After the Cans were discovered and several opportunities for sampling were

provided to the Defendants, including on July 27, 2017 and September 29, 2017, the Cans were

excavated and placed into containers prior to planned off-site disposal.

        69.    However, because these Cans contained chlorinated fluorocarbons (CFCs) that

were banned from production by the Toxic Substance Control Act (TSCA), disposal of the Cans

became extremely difficult since disposal facilities were unsure whether they were permitted to

accept this type of banned waste pursuant to their permits.

        70.    Additional sampling of the contents of intact Cans was performed in August and

September 2017 required by waste disposal facilities and by a different lab. See Exhibit “S”

August – September 2017 Laboratory Data.

        71.    However, it was not until the following April 2018 that a disposal facility finally

agreed to accept the Cans for disposal as hazardous waste. See Exhibit “T” Waste Disposal

Documents.

        72.    Plaintiff could not cease construction activities, as Revlon requested, since doing

so would pose a significant threat to human health and the environment as well as an imminent

and substantial endangerment to health or the environment.




                                                12
        Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 13 of 24



       73.     In fact, just recently, the NYSDEC issued an essential construction letter to the

Plaintiff to continue the remediation because this Property poses a significant threat to human

health and is engaged in active remediation. See Exhibit “U.”

       74.     While the remediation of the Property, is still not complete to the point of receiving

a Certificate of Completion (“COC”) from the NYSDEC and NYSDOH, receipt of a COC is

anticipated this calendar year after a significant expenditure of money to address the

Contamination caused by the Revlon Waste.

       75.     Revlon has not made any effort to assist in the disposal or remediation costs of the

excavated Cans found on the Property, despite being given the opportunity to do so.

       76.     The Contamination continues to pose a substantial and costly risk to Plaintiff, the

Property, and the surrounding community because it is not feasible to physically remove all of the

Freon Contamination in the groundwater despite the physical removal and costly off-site disposal

of the Cans. Consequently, this prompted the need for soil vapor mitigation in perpetuity through

engineering controls including a subslab depressurization system (SSDS) in each of the two

buildings on the Property, and a site-wide SVE system, which will require ongoing maintenance,

monitoring and possibly future additional remediation, which are enforceable by the NYSDEC

through an environmental easement that has been recorded and runs in perpetuity with the

Property. See Exhibit “V.”

       77.     Soil vapor contamination causes an imminent and substantial endangerment even

if it is being remediated because to the extent the party performing the ongoing operations of the

engineering controls designed to address the vapors can no longer continue to maintain and pay

for such systems, the imminent and substantial endangerment remains present.

                                  DAMAGE TO PLAINTIFF



                                                13
          Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 14 of 24



         78.    Plaintiff has been and will continue to be damaged by incurring response costs for

the Environmental Response to the Contamination caused by Defendants, which have caused

releases (the “Releases”) of Hazardous Substances at the Property.

         79.    As a direct, proximate, and natural consequence of the Disposal and Contamination,

and the failure of the Defendants to promptly and adequately remediate the Contamination,

Plaintiff has incurred, and will need to incur in the future, Environmental Response costs related

to costly removal and remedial measures.

         80.    Defendants should be responsible for the Disposal and Contamination for which

they are jointly and severally liable, or in the alternative should be required to pay their equitable

share.

                                        PROCEDURAL ISSUES

         81.    Plaintiff has no adequate remedy at law, and no previous application has been made

for the relief sought in this action.

         82.    This Court has subject matter jurisdiction over the First, Second and Third Causes

of Action of this Complaint, pursuant to CERCLA §§ 107 and 113(b) (42 U.S.C. §§ 9607,

9613(b)), 28 U.S.C. § 1331 and RCRA § 7002(A)(1)(B) (42 U.S.C. § 6972(A)(1)(B)).

         83.    This Court has supplemental jurisdiction over the state law claims in the other

Causes of Action of this Complaint pursuant to 28 U.S.C. § 1367, since they arise out of a common

nucleus of facts.

         84.    Venue is proper in this federal District Court pursuant to CERCLA §§ 107, 113(b)

(42 U.S.C. §§ 9607, 9613(b)), and RCRA § 7002(A)(1)(B) (42 U.S.C. § 6972(A)(1)(B)), because

the Releases occurred and the Contamination is located within the Southern District of New York,




                                                 14
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 15 of 24



and pursuant to 28 U.S.C. § 1391, because the real property which is the subject of this action is

located, and the events related to the claims occurred, within the Southern District of New York.

       85.        In addition, the Declaratory Judgements Act, 28 U.S.C. § 2201, authorizes this

Court to grant declaratory relief in this matter.

                          AS AND FOR A FIRST CAUSE OF ACTION
                        FOR COST RECOVERY UNDER CERCLA § 107,
                            PLAINTIFF ALLEGES AS FOLLOWS:

       86.        Plaintiff repeats and realleges the allegations of paragraphs “1” through “85” of this

Complaint, as if set forth in this paragraph at length.

       87.        The Property is a “facility,” as defined in CERCLA §101(9) (42 U.S.C. §9601(9)).

       88.        Defendants and/or Defendants’ predecessors are Operators as defined by CERCLA

§101(20) (42 U.S.C. §9601(20)), of the Property, at the time of Disposal of the Contaminants.

       89.        Defendants and/or Defendants’ predecessors are persons who arranged for the

Disposal of Hazardous Substances, as described in CERCLA § 107(a)(3), at the Property.

       90.        Upon information and belief, Defendants and/or Defendants’ agents are persons

who transported Hazardous Substances, as described in CERCLA § 107(a)(3), to the Property.

       91.        The Hazardous Substances are “hazardous substances” as defined by CERCLA

§101(14) (42 U.S.C. §9601(14)).

       92.        Pursuant to CERCLA §107(a) (42 U.S.C. §9607(a)), Defendants and/or

Defendants’ predecessors are persons who are strictly liable and responsible for investigation,

cleanup, remediation, and removal of the Contamination, and Plaintiff’s associated past and future

response costs.

       93.        Plaintiff has incurred response costs as a result of the Contamination.




                                                    15
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 16 of 24



       94.     All response costs incurred by Plaintiff in connection with the Contamination have

been consistent with the National Contingency Plan, and are recoverable pursuant to CERCLA

§107(a) (42 U.S.C. §9607(a)).

       95.     Accordingly, Defendants are strictly, jointly and severally liable under CERCLA

§107(a), 42 U.S.C. §9607(a) for all response costs incurred by the Plaintiff, and all response costs

necessary in the future, to remediate the Property and any potential off-site impacts.

       96.     This Court should direct Defendants to pay the response costs incurred by Plaintiff,

and declare that they are liable for Plaintiff’s future response costs for the Property and any

potential off-site impacts.

                       AS AND FOR A SECOND CAUSE OF ACTION
                         FOR CONTRIBUTION UNDER CERCLA,
                          PLAINTIFF ALLEGES AS FOLLOWS:

       97.     Plaintiff repeats and realleges the allegations of paragraphs “1” through “96” of this

Complaint, as if set forth in this paragraph at length.

       98.     Pursuant to CERCLA, including CERCLA § 113(f)(1) (42 U.S.C. § 9613(f)(1)),

CERCLA § 107(a) (42 U.S.C. § 9607(a)), and/or otherwise, Defendants must contribute their

equitable share of the response costs incurred by Plaintiff to investigate and remediate the

Contamination at and emanating from the Property.

       99.     This Court should direct Defendants to pay their equitable shares of response costs

incurred by Plaintiff, and declare that they are liable for their equitable share of Plaintiff’s future

response costs for the Property and any potential off-site impacts.




                                                  16
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 17 of 24



                          AS AND FOR A THIRD CAUSE OF ACTION
                            PURSUANT TO RCRA § 7002(A)(1)(B),
                             PLAINTIFF ALLEGES AS FOLLOWS

       100.      Plaintiff repeats and realleges the allegations of paragraphs “1” through “99” of this

Complaint, as if set forth in this paragraph at length.

       101.      The Contamination presents an imminent and substantial endangerment to human

health and the environment.

       102.      On February 23, 2017, Plaintiff issued formal notices of intent to file suit under

RCRA to Defendants via registered mail, return receipt requested, with copies to the Administrator

of the USEPA, the Regional Administrator for USEPA Region 2, and the NYSDEC, among others.

See Exhibit “L.”.

       103.      The citizen suit provision of RCRA allows any “person” to commence an action

“against any person, including the United States and any other governmental instrumentality or

agency, to the extent permitted by the eleventh amendment to the Constitution, and including any

past or present generator, past or present transporter, or past or present owner or operator of a

treatment, storage, or disposal facility, who has contributed or who is contributing to the past or

present handling, storage, treatment, transportation, or disposal of any solid ...waste which may

present an imminent and substantial endangerment to health or the environment….” 42 U.S.C. §

6972(a)(1)(B).

       104.      The Landfill is a disposal facility pursuant to 42 U.S.C. § 6972(a)(1)(B).

       105.      Pursuant to 42 U.S.C. § 6903(15), Plaintiff is a “person” who may bring citizen

suits pursuant to the provisions of RCRA, 42 U.S.C. § 6972.

       106.      Pursuant to 42 U.S.C. § 6903(15), Defendants are each a “person” and subject to

the citizen suit provisions of RCRA, 42 U.S.C. § 6972.



                                                  17
        Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 18 of 24



       107.    Solid waste is defined as “any garbage, refuse, sludge from a waste treatment plant,

water supply treatment plant, or air pollution control facility and other discarded material,

including solid, liquid, semisolid, or contained gaseous material resulting from industrial,

commercial, mining, and agricultural operations, and from community activities.” 42 U.S.C.

§6903(27).

       108.    The Revlon Waste constitutes a solid waste.

       109.    Defendants were a generator of the Revlon Waste.

       110.    Upon information and belief, Defendants were a past operator of the Landfill.

       111.    The Cans have released dangerous and noxious chemicals, including Freons,

ozone-depleting chemicals, VOCs and other noxious chemicals and Hazardous Substances that

continue to contaminate the Property.

       112.    The continuing presence of these Contaminants including Hazardous Substances at

the Property present or may present an imminent and substantial endangerment to health or the

environment, including a continuing threat to the health of the surrounding community and the

buildings located on and near the Property, even though the Cans were removed, because the Freon

contaminated groundwater and soil vapor persists at the Site.

       113.    Despite adequate remediation or corrective action being implemented at the

Property to enable the on-Site commercial uses to be occupied, Plaintiff and the community are

still impacted by presence of the Contamination, which require long term management and

maintenance.

       114.    The only remediation or corrective action that has taken place at the Property was

done at the expense of Plaintiff, despite numerous requests for payment from the Defendants.




                                                18
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 19 of 24



       115.      This Court should issue an injunction, pursuant to 42 U.S.C. § 6972(a), directing

Defendants to take over the costs to continue to abate this imminent and substantial endangerment

in perpetuity.

       116.      This Court should also award Plaintiff the costs of this litigation (including

reasonable attorney and expert witness fees), pursuant to 42 U.S.C. § 6972(e).

                        AS AND FOR A FOURTH CAUSE OF ACTION
                                  FOR NEGLIGENCE,
                           PLAINTIFF ALLEGES AS FOLLOWS:

       117.      Plaintiff repeats and realleges the allegations of paragraphs “1” through “116” of

this Complaint, as if set forth in this paragraph at length.

       118.      Defendants owed a duty of care to Plaintiff with regard to their operation of the

Property and/or arrangement for Disposal of the Contamination originating from the Property.

       119.      Defendants caused the Releases and Contamination, and should have promptly and

adequately effected an immediate investigation and cleanup once provided the Notice of the

Contamination.

       120.      Defendants (including their officers, agents, servants, and/or employees) acted

unreasonably and negligently in failing to prevent, or in causing the Releases and Contamination,

failing to promptly and adequately report the Contamination to NYSDEC, USEPA and Plaintiff,

and/or failing to promptly and adequately investigate and remediate the Contamination, and those

acts or omissions were the direct and proximate cause of the continued existence and spread of the

Contamination, and damages to Plaintiff.

       121.      Defendants, by reason of their negligence, are liable for all of the damages to

Plaintiff proximately caused by the Contamination, and investigation, cleanup and removal of the

Contamination at and emanating from the Property.



                                                  19
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 20 of 24



                         AS AND FOR A FIFTH CAUSE OF ACTION
                                FOR PUBLIC NUISANCE,
                           PLAINTIFF ALLEGES AS FOLLOWS:

       122.    Plaintiff repeats and realleges the allegations of paragraphs “1” through “121” of

this Complaint, as if set forth in this paragraph at length.

       123.    The Releases and resulting Contamination are a public nuisance, because they

interfere with rights common to all, including groundwater, air, and soil.

       124.    Defendants caused the Releases and Contamination, and/or having had a reasonable

opportunity to abate the nuisance by investigating and remediating the Contamination, failed to do

so in a reasonably prompt and effective manner, and/or failed to promptly and adequately report

the Releases and Contamination to NYSDEC, USEPA, and Plaintiff.

       125.    By causing the Releases and Contamination, and/or failing to promptly and

adequately report and investigate and remediate the Releases and Contamination, Defendants

(including their officers, agents, servants, and/or employees), have interfered with rights common

to all, including air, groundwater, and soil, or have assumed liability for that interference.

       126.    Plaintiff has sustained special damages from this public nuisance.

       127.    Defendants, by reason of this public nuisance, are liable for all of the damages to

Plaintiff proximately caused by the Contamination, and investigation, cleanup and removal of the

Contamination at the Property.

                         AS AND FOR A SIXTH CAUSE OF ACTION
                                  FOR RESTITUTION,
                           PLAINTIFF ALLEGES AS FOLLOWS:

       128.    Plaintiff repeats and realleges the allegations of paragraphs “1” through “127” of

this Complaint, as if set forth in this paragraph at length.

       129.    The Contamination poses a threat to the environment and/or public health.



                                                  20
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 21 of 24



       130.    Plaintiff’s actions in responding to the Contamination, which has been maintained

and allowed to persist by Defendants in violation of law, were immediately necessary to satisfy

the requirements of public health.

       131.    It would be against equity and good conscience to permit Defendants to pass the

burden of cleaning up the Contamination to Plaintiff, and for Defendants to have had the benefit

of enjoyment of the use of Property for the Disposal of Hazardous Substances free of full

responsibility for investigation, remediation, cleanup, and removal of, and response to, the

Contamination at and surrounding the Property.

       132.    Therefore, Defendants should make restitution to Plaintiff for some or all off their

expenses, costs, and damages for Environmental Response related to and surrounding the Property,

to the extent not recoverable under CERCLA.

                      AS AND FOR AN SEVENTH CAUSE OF ACTION
                      FOR CONTRIBUTION OR INDEMNIFICATION,
                          PLAINTIFF ALLEGES AS FOLLOWS:

       133.    Plaintiff repeats and realleges the allegations of paragraphs “1” through “132” of

this Complaint, as if set forth in this paragraph at length.

       134.    Defendants, including their officers, agents, servants, employees, and/or

predecessors, had a non-delegable duty to prevent, clean up or ensure against the Contamination.

       135.    Some or all of the Contamination is classified as hazardous waste, pursuant to

Environmental Conservation Law (“ECL”) Article 27, and hazardous substances, pursuant to ECL

Article 37.

       136.    As a result of the breach of this duty by Defendants, including their officers, agents,

servants, employees, and/or predecessors, Defendants are responsible for Plaintiff’s past and future

expenses and damages in investigation, remediation, cleanup, and removal of, and response to, the



                                                  21
         Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 22 of 24



Contamination at and surrounding the Property, and as a result, Defendants should, in equity,

indemnify Plaintiff for some or all of its expenses, costs, and damages, to the extent not recoverable

under CERCLA.

                       AS AND FOR AN EIGHTH CAUSE OF ACTION
                           FOR A DECLARATORY JUDGMENT,
                           PLAINTIFF ALLEGES AS FOLLOWS:

        137.    Plaintiff repeats and realleges the allegations of paragraphs “1” through “136” of

this Complaint, as if set forth in this paragraph at length.

        138.    The Declaratory Judgements Act, 28 U.S.C. § 2201, authorizes this Court to grant

declaratory relief in this matter.

        139.    Plaintiff and Defendants have an actual controversy sufficient to allow this Court

to declare their rights.

        140.    As set forth above Defendants are liable for their equitable share of cleanup of the

Property.

        141.    Accordingly, Plaintiff requests that the Court issue a Declaratory Judgment that

Defendants are liable for their equitable share of the costs of investigation and remediation of the

Property.

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

a.      Declaring that Defendants are jointly and severally responsible, or alternatively liable for

        their equitable share, of the costs associated with of the Property the Environmental

        Response to the Contamination at and emanating from the Property and requiring them to

        pay those costs to Plaintiff.




                                                  22
       Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 23 of 24



b.    Declaring that Defendants are responsible for Plaintiff’s future damages and

      Environmental Response costs and to fully investigate and remediate the Property and any

      potential off-site properties affected by the Contamination at the Property.

c.    Awarding Plaintiff their damages and response costs, with interest.

d.    Granting a permanent injunction ordering Defendants to further investigate the

      Contamination at and emanating from the Property, and to completely remove and

      remediate all of the Contaminants at and emanating from the Property.

e.    Awarding plaintiff their attorneys’ fees, experts’ fees and other costs and expenses.

f.    Awarding such other damages and further relief as this Court deems just, proper and

      equitable.

Dated: Rochester, New York                           s/Linda R. Shaw
       April 17, 2020                               KNAUF SHAW LLP
                                                    Attorneys for Plaintiffs
                                                    Linda R. Shaw, Esq. (LS8189),
                                                     Dwight Kanyuck, Esq. (DK1973), and
                                                     Jonathan Tantillo, Esq. (JT5297), of counsel.
                                                    1400 Crossroads Building
                                                    2 State Street
                                                    Rochester, New York 14614
                                                    Tel.: (585) 546-8430
                                                    lshaw@nyenvlaw.com
                                                    dkanyuck@nyenvlaw.com
                                                    jtantillo@nyenvlaw.com




                                               23
       Case 7:20-cv-03092-PMH Document 1 Filed 04/17/20 Page 24 of 24



                                      JURY DEMAND

      Plaintiff demands trial by jury, pursuant to F.R.C.P. Rule 38(b).

Dated: Rochester, New York                                  s/Linda R. Shaw          .
       April 17, 2020                                      KNAUF SHAW LLP
                                                           Attorneys for Plaintiffs
                                                           Linda R. Shaw, Esq.
                                                           1400 Crossroads Building
                                                           2 State Street
                                                           Rochester, New York 14614
                                                           Tel.: (585) 546-8430
                                                           lshaw@nyenvlaw.com




                                              24
